United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-2248
                        ___________________________

                                 Raphael Mendez

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  FMC Rochester, Minnesota; Mr. Beadling, Correctional Officer; Steve Kallis,
               Warden, SiS; Mr. C. Orum, Unit 1/2 Manager

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: October 13, 2022
                            Filed: October 20, 2022
                                 [Unpublished]
                                ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Raphael Mendez appeals the district court’s1 dismissal of his complaint
against Federal Medical Center Rochester and three staff members. Having

      1
        The Honorable Katherine M. Menendez, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
John F. Docherty, United States Magistrate Judge for the District of Minnesota.
carefully reviewed the record and the parties’ arguments on appeal, we conclude the
complaint failed to state a claim upon which relief could be granted. See Star City
Sch. Dist. v. ACI Bldg. Sys., LLC, 844 F.3d 1011, 1016 (8th Cir. 2017) (reviewing a
dismissal for failure to state a claim de novo); see also Russell v. Anderson, 966 F.3d
711, 720 (8th Cir. 2020) (applying the plain-error standard to unpreserved issues in
civil cases). We accordingly affirm the judgment of the district court. See 8th Cir.
R. 47B.
                         ______________________________




                                         -2-